Citation Nr: 1107607	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the service-connected 
cervical/lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbar and cervical 
spine, to include entitlement to separate ratings for the lumbar 
spine and the cervical spine.

4.  Entitlement to an initial compensable rating for residuals of 
a left ankle injury.

5.  Entitlement to an initial compensable rating for degenerative 
changes of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and 
from September 1985 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the Board's office 
in Washington, DC.  A transcript of the hearing is associated 
with the files.

During his hearing before the Board the Veteran presented 
evidence asserting entitlement to a compensable rating for 
his service-connected Schamberg's disease of the feet.  
This issue has not been adjudicated by the originating 
agency and is accordingly referred to the originating 
agency for appropriate action.

The issues of service connection for left shoulder disability and 
higher evaluations for the service-connected cervical/lumbar 
spine disabilities, left wrist disability and left ankle 
disability are addressed in the REMAND that follows the ORDER 
section of this decision.

FINDING OF FACT

On January 12, 2011, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that he desired to 
withdrawal his appeal for entitlement to service connection for 
hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection of hemorrhoids by the appellant 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the Board during his 
hearing on January 12, 2011, that he desires to withdraw his 
appeal for entitlement to service connection for hemorrhoids; 
this withdrawal is documented in the hearing transcript.  Hence, 
there remains no allegation of error of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review the 
appeal for service connection for hemorrhoids.



ORDER

The appeal for entitlement to service connection for hemorrhoids 
is dismissed.


REMAND

The Board finds that further development is required before the 
issues of service connection for left shoulder disability and 
higher evaluations for the service-connected cervical/lumbar 
spine disabilities, left wrist disability and left ankle 
disability are adjudicated.

The Veteran's last VA-contracted examination was performed in 
September 2006.  The Veteran asserts his service-connected 
disabilities on appeal have significantly increased in severity 
since that examination.  The Veteran has also expressed 
dissatisfaction with the thoroughness of his last examination and 
with the accuracy of the examination report.  For these reasons, 
the Board finds the Veteran should be afforded a new examination 
to determine the current severity of his service-connected 
disabilities on appeal.

In regard to the issue characterized as entitlement to service 
connection for a left shoulder disorder, the Veteran contends his 
shoulder symptoms are actually pain radiating from his thoracic 
spine.  During the new VA examination of the spine, the examiner 
should provide an opinion concerning the etiology of the 
Veteran's claimed left upper extremity symptoms.

During his hearing before the Board the Veteran asserted he has 
had recent medical treatment that is relevant to his claims on 
appeal but is not documented in his claims files.  The 
originating agency should accordingly undertake appropriate 
development to obtain a copy of those treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
disabilities on appeal.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
etiology of the Veteran's left shoulder 
symptoms and the nature and extent of the 
Veteran's service-connected 
lumbar/cervical spine disability and 
service-connected left wrist and left 
ankle disabilities.  The claims folders 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected cervical/lumbar 
spine disability, to include diagnosis 
and severity in terms corresponding to 
the VA rating schedule.

The examiner should also identify the 
disorder or disorders causing the 
Veteran's left shoulder symptoms and 
provide an opinion as to whether such 
disorder or disorders are etiologically 
related to the Veteran's active service 
or were caused or permanently worsened by 
service-connected disability.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability, 
left wrist disability and left ankle 
disability on the Veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal, and 
should specifically address whether 
separate ratings are warranted for the 
cervical spine disability and the lumbar 
spine disability.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


